CAS MEDICAL SYSTEMS, INC. 44 East Industrial Road Branford, CT06405 203-488-6056 (Phone) November 30, 2011 Division of Corporation Finance U.S. Securities and Exchange Commission treet NE Washington, DC 20549 Re: CAS MEDICAL SYSTEMS, INC. (the "Company") Registration Statement on Form S-3 (File No. 333-176560) Ladies and Gentlemen: In connection with the above-captioned Registration Statement, the Company hereby requests that such Registration Statement be declared effective at 10:00 a.m. Eastern time on Friday, December 2, 2011, or as soon thereafter as practicable.This hereby confirms that the Company and the signatories to the Registration Statement are aware of their respective responsibilities under the Securities Act of 1933 and the Securities Exchange Act of 1934 as they relate to the proposed public offering contemplated by the Registration Statement. Furthermore, the Company acknowledges that: (i) should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing, (ii) the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing, and (iii) the Company may not assert the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, CAS MEDICAL SYSTEMS, INC. By: /s/ Jeffery A. Baird Name:Jeffery A. Baird Title:Chief Financial Officer cc:Louis Rambo (SEC)
